Title: From George Washington to Benjamin Lincoln, 4 April 1781
From: Washington, George
To: Lincoln, Benjamin


                        
                            Sir
                            Head Quarters New Windsor 4th April 1781
                        
                        Every day convinces me that the Enemy are determined to bend their force against the southern States, and
                            that we must support them powerfully from this Quarter, or they will be lost. Except such support is given in time, it
                            will be ineffectual—The enemy will not only have established themselves in posts, but in the affections of many of the
                            people. The pennsylvania Line is already ordered to the southern Army, and will march thither in detachment, as it is
                            reassembled and recruited. I should not hesitate immediately to order a further reinforcement, could I do it with
                            prudence, but we are so extremely weak, (not more than 400 Recruits from all the States having yet come in, about 100 of
                            which from Massachusetts) that altho’ the Enemy have lately sent off another detachment of at least 1500 Men under the
                            command of General Phillips, I do not think myself justifiable in doing it under present circumstances. But that the
                            measure may be adopted as early as possible, I must desire and call upon you in the most positive manner to send forward
                            every Man from Massachusetts that you can collect. The urgency of the times requires that every exertion should be made to
                            check the enemy in the rapidity of their progress to the Southward.
                        You will have heard of the disappointment in the expedition against Arnold.
                        General Greene has had a general engagement with Lord Cornwallis, from which, tho’ he suffered a defeat, he
                            might ultimately derive advantages had his Lordship no prospects of fresh succours: But I have scarcely a doubt that the
                            detachment under General Phillips is intended for that quarter. Should they form a junction, and I see nothing to hinder
                            it, General Greene’s present force will not enable him to give any effectual opposition. He had 290 out of his small Body
                            of Continental Troops killed—wounded and missing in the late Action—You very well know that the collecting Militia depends
                            intirely upon the prospects of the day—If favorable, they throng in to you, if not, they will not move.
                        I pirceive that you have, by a late public order, detained all the Massachusetts Officers who were then in
                            the State, I suppose that they might assist in bringing forward the Levies. You will keep only as many as are absolutely
                            necessary for that purpose and send the others to their Regiments. They are exceedingly wanted, there being scarcely a
                            sufficient number in Camp, for ordinary duties. I am very sincerely Dear Sir Yr most obt and hble Servt
                        
                            Go: Washington
                        
                    